                                   1

                                   2

                                   3

                                   4                                        UNITED STATES DISTRICT COURT

                                   5                                       NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       QIUZI HU, et al.,                                     Case No.18-cv-01791-EDL
                                                             Plaintiffs,
                                   8
                                                                                                 [PROPOSED] ORDER GRANTING
                                                      v.                                         PRELIMINARY APPROVAL OF
                                   9
                                                                                                 CLASS ACTION SETTLEMENT
                                  10       JOSE M. PLEHN-DUJOWICH, et al.,
                                                                                                 Re: Dkt. No. 99
                                                             Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Plaintiffs Qiuzi Hu, Edwin Ramirez, Ivan Ronceria, and Wenzhi Fei (“Plaintiffs” or “Class

                                  14   Representatives”) and Defendants Jose M. Plehn-Dujowich and BizQualify LLC’s (“Defendants”)

                                  15   Joint Motion for Preliminary Approval of Class Action Settlement pursuant to Rule 23(e) of the

                                  16   Federal Rules of Civil Procedure came on for hearing on September 10, 2019, in this Court. The

                                  17   terms of the settlement are set forth in the Stipulation of Class Action Settlement and Release of

                                  18   Claims (“Settlement Agreement” or “Class Settlement”) filed as Exhibit A to the Joint Motion.

                                  19             The Court has preliminarily considered the Class Settlement to determine, among other

                                  20   things, whether to certify a class for settlement purposes only, and whether the Class Settlement is

                                  21   sufficient to warrant the issuance of notice to members of the Settlement Class. Upon reviewing the

                                  22   Settlement Agreement and motion papers relating to the request for preliminary approval of the Class

                                  23   Settlement, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

                                  24             1.        Class Findings: The Court amends its prior certification of the Class1 (Dkt. 80) to

                                  25   define the settlement class (“Settlement Class”) under Fed. R. Civ. P. 23(b)(3) in this litigation, for

                                  26   settlement purposes only, as follows:

                                  27
                                       1
                                  28       The Class is defined as follows:
                                   1          Settlement Class: All Class Members, including Class Representatives, who do
                                   2          not exclude themselves from the Class or Settlement Class, pursuant to the
                                              procedures set forth in Section 6.3 of the Settlement Agreement and the Class
                                   3          Notice.

                                   4          2.      Appointment of Class Representatives and Class Counsel: The Court continues the

                                   5   appointment of the Class Representatives to represent the Settlement Class, and Dhillon Law Group

                                   6   Inc. as Class Counsel pursuant to Fed. R. Civ. P. 23(e) and (g).

                                   7          3.      Preliminary Findings Regarding Proposed Settlement: The Court preliminarily

                                   8   finds the following:

                                   9                  a. The proposed Class Settlement resulted from arm’s-length negotiations;
                                                      b. The Settlement Agreement was executed only after Class Counsel had conducted
                                  10
                                                          substantial discovery, including by taking discovery from third-parties, deposing
                                  11
                                                          Defendant Plehn-Dujowich, and obtaining relevant documents;
                                  12
Northern District of California
 United States District Court




                                                      c. Class Counsel has concluded that the Class Settlement is fair, reasonable, and
                                  13
                                                          adequate; and
                                  14
                                                      d. The Class Settlement is sufficiently fair, reasonable, and adequate to warrant
                                  15
                                                          sending notice of the Class Settlement to the Settlement Class.
                                  16
                                              4.      Final Approval Hearing: A hearing is hereby set for February 11, 2020 (the “Final
                                  17
                                       Approval Hearing”) to determine, among other things:
                                  18                  a. Whether the Class Settlement should be approved as fair, reasonable, and
                                  19                      adequate;
                                  20                  b. Whether the notice and dissemination thereof was performed fairly, as directed by
                                  21                      this Court;
                                  22                  c. Whether the motion for attorneys’ fees and costs, to be filed by Class Counsel no

                                  23                      later than November 18, 2019, before the Final Approval Hearing, should be

                                  24                      approved, and in what amount; and

                                  25

                                  26
                                       “All persons who enrolled in the [GFDP]. Excluded from the Class are Defendants’ officers and
                                  27   directors and the immediate families of the Defendants’ officers and directors. Also excluded
                                       from the Class are the Defendants’ legal representatives, heirs, successors, or assigns, and any
                                  28
                                       entity in which Defendants have or have had a controlling interest.” Dkt. 80.
                                                                                       2
                                   1                   d. Whether the motion for compensation to Class Representatives should be

                                   2                       approved, and in what amount.

                                   3   The Parties shall file the Motion for Final Approval of Class Settlement by January 21, 2020.

                                   4           5.      Settlement Administrator: Pursuant to the Settlement Agreement, Class Counsel

                                   5   shall serve as Settlement Administrator and perform all duties required of it by the Settlement
                                       Agreement, absent any further order from this Court.
                                   6
                                               6.      Class Notice: The Court finds that the proposed form of Class Action Settlement
                                   7
                                       Notice filed by the Parties with their motion as Exhibit B, fairly and adequately:
                                   8
                                                       a. Describes the terms and effect of the Settlement Agreement;
                                   9
                                                       b. Notifies the Settlement Class of their opportunity to submit a claim pursuant to the
                                  10
                                                           terms of the Settlement Agreement;
                                  11
                                                       c. Notifies the Settlement Class that Class Counsel will seek compensation from the
                                  12
Northern District of California




                                                           Settlement Fund for the Class Representatives and for attorneys’ fees, costs, and
 United States District Court




                                  13
                                                           expenses;
                                  14
                                                       d. Gives notice to the Settlement Class of the time and place of the Final Approval
                                  15                       Hearing; and
                                  16                   e. Describes how recipients of the notice may submit a claim for compensation,
                                  17                       object to any of the relief requested, or opt-out of the Settlement Class entirely.
                                  18           The Parties have proposed giving Settlement Class Members notice by October 21, 2019, via
                                  19   email and WeChat, a Chinese messaging and social media platform, because that is how Defendants
                                  20   communicated with the members of the Settlement Class. The Parties also offer to provide notice by
                                  21   physical mail to all Settlement Class Members with a known mailing address, which the Court
                                  22   requires them to do.
                                  23           The Court approves the proposed manner of notice. Accordingly, Class Counsel, acting as
                                  24   Settlement Administrator, shall, within thirty days of this Order, cause the Class Action Settlement
                                  25   Notice, with such non-substantive modifications thereto as may be agreed by the Parties, to be
                                  26   provided to the Settlement Class in the manner set forth above and in the Settlement Agreement.
                                  27           7.      Objections to Settlement: Any member of the Settlement Class may file an
                                  28   Objection by December 20, 2019, for the purposes of objecting to the fairness, reasonableness, or
                                                                                           3
                                   1   adequacy of the Class Settlement; to any term of the Settlement Agreement; to the proposed award of

                                   2   attorneys’ fees and costs; and/or to any request for compensation for the Class Representatives. An

                                   3   objector wishing to make an objection shall satisfy all obligations set forth in section 6.4 of the

                                   4   Settlement Agreement. Any Settlement Class Member wishing to object and/or appear who fails to
                                       follow the procedures set forth therein may, in the Court’s discretion, be precluded from doing so.
                                   5
                                       The addresses for filing objections with the Court and service on counsel are as follows:
                                   6

                                   7                  Court                     Class Counsel / Settlement
                                                                                      Administrator                     Defendants’ Counsel
                                   8
                                             Class Action Clerk              DHILLON LAW GROUP INC.           Loren Kieve, Esq.
                                   9     United States District Court,         Harmeet K. Dhillon, Esq.    KIEVE LAW OFFICES
                                        Northern District of California        Krista L. Baughman, Esq.       2655 Steiner Street
                                  10      450 Golden Gate Avenue               Gregory R. Michael, Esq.    San Francisco, CA 94115
                                          San Francisco, CA 94102              177 Post Street, Suite 700  United States of America
                                  11
                                          United States of America             San Francisco, CA 94108        Tel: 415.364.0060
                                  12                                           United States of America       lk@kievelaw.com
Northern District of California




                                                                                Tel: +1 (415) 433-1700
 United States District Court




                                  13                                            Fax: +1 (415) 520-6593
                                                                            GFDPsettlement@dhillonlaw.com;
                                  14

                                  15   All objections must be filed with the Court, which may be accomplished by mailing the objection to
                                  16   the above-listed Court address, and served on counsel no later than sixty days after the Class Action
                                  17   Settlement Notice is served on the objector. Any party wishing to file a response to any objection may
                                  18   do so. All such responses must be filed and served on all counsel listed above no later than ten days
                                  19   before the Final Approval Hearing.
                                  20           8.      Opting Out from the Settlement Class: Any Settlement Class Member may opt
                                  21   out of the Settlement Class by submitting a signed Opt-Out Notice to the Settlement

                                  22   Administrator at the address set forth in the Class Action Settlement Notice. To be valid, the Opt-

                                  23   Out Notice must substantially comply with the requirements of section 6.3 of the Settlement

                                  24   Agreement. Upon signing and mailing a valid Opt-Out Notice, the Class Member shall no longer

                                  25   be deemed a Settlement Class Member and shall not be entitled to receive any benefit from the
                                       Class Settlement.
                                  26
                                               9.      Claim Form Submission: Each Settlement Class Member shall be entitled to submit
                                  27
                                       one claim for a cash payment pursuant to the terms of the Settlement Agreement. Any claim that
                                  28
                                                                                            4
                                   1   does not substantially comply with the requirements set forth in section 8 of the Settlement

                                   2   Agreement and the Class Action Settlement Notice will be deemed invalid. All valid claim forms

                                   3   must be received by the Settlement Administrator by December 20, 2019.

                                   4           10.     Termination of Settlement: If the Class Settlement is terminated in accordance with
                                       the Settlement Agreement, this Order shall become null and void, and shall be without prejudice to
                                   5
                                       the rights of the Parties, all of whom shall be restored to their respective positions as though the
                                   6
                                       Parties never executed the Settlement Agreement.
                                   7
                                               11.     Continuance of Final Approval Hearing: The Court reserves the right to continue
                                   8
                                       the Final Approval Hearing without further written notice to the Settlement Class Members.
                                   9
                                               12.     Partial Stay of Action: The Court stays all proceedings in this Action unrelated to the
                                  10
                                       Class Settlement and pending final approval of the Settlement Agreement.
                                  11

                                  12
Northern District of California




                                               IT IS SO ORDERED.
 United States District Court




                                  13
                                       Dated: September 16, 2019
                                  14

                                  15

                                  16                                                                    ELIZABETH D. LAPORTE
                                                                                                        United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            5
